NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                             IN THE DISTRICT COURT OF APPEAL
                                             OF FLORIDA
                                             SECOND DISTRICT



QUINN D. HESSINGER, DC #T82957,              )
                                             )
             Appellant,                      )
                                             )
v.                                           )      Case No. 2D19-718
                                             )
STATE OF FLORIDA,                            )
                                             )
             Appellee.                       )
                                             )

Opinion filed November 27, 2019.

Appeal from the Circuit Court for Pinellas
County; Pat Siracusa, Judge.

Howard L. Dimmig, II, Public Defender,
and Lisa Lott, Assistant Public Defender,
Bartow, for Appellant.

Ashley Moody, Attorney General,
Tallahassee, for Appellee.



PER CURIAM.


             Affirmed.



VILLANTI, LaROSE, and SLEET, JJ., Concur.